Title: To George Washington from Arthur Young, 19 May 1789
From: Young, Arthur
To: Washington, George



Sir
Bradfield Hall [England] May 19. 89

I should long since have acknowledged the receipt of your Excellency’s Letter but I waited from time to time in expectation of some curious seeds which I hoped to be able to send, but being disappointed repeatedly I postpone no longer the pleasure of thanking you with great sincerity for the confidence you honour me with in relation to publishing extracts from your letters. I dare not presume to do it, after the cautious manner in which you express yourself, and your last letter is an additional motive with me for desisting, for had you given a direct permission, it would not have allowed me to insert that letter without the alteration of a syllable; no extract could do justice to a composition replete with that calm, native, and unaffected dignity which marks the evening repose of a life passed in the performance of great actions. I should be sorry to use expressions that should seem to make me guilty of flattery, feeling myself incapable of it, but the truth is your last letter has filled me with admiration; I have taken the liberty to shew it to a few

friends of great talents & equal judgment & they think of it as I do. It would be wounding all my feelings to publish extracts of secondary consequence & omit the passages descriptive of a situation & of ideas interesting to the whole world—the connection that man has with the plough who has founded an empire on the basis of human liberty. To exhibit this spectacle to mankind without decoration or comment simply in the genuine terms of a private correspondence without an idea of the press, I do conceive of much more importance than many experiments. The more agriculture is honoured and persued the better for mankind & those are not good citizens of the world who do not exert every endeavour to make it so. On this principle I should stand self condemned if I did not once more urge your Excellency to trust your letters to my judgment—to do what I please with them; provided I do not publish a line which I have not a firm conviction will be for the benefit of an art which I ought to understand having practiced it for near thirty years. Your political & military fame will be in the hands of many historians as to yr reputation as a farmer I should be sorry to injure it. I beg your pardon for taking this liberty now permit me to trouble you on another subject.
The flying wevil and Hessian fly make much noise in England at present, and Lord Carmarthen writing to all our ministers abroad for information has spread it through Europe: The accounts are by no means satisfactory, not even from America, from places in the midst of their ravages: they are contradictory in essential points: Will you have the goodness to inform me whether these insects have continued their ravages—if not, what has checked them? whether the yellow bearded wheat continues to insure safety? How far are the accounts exact wch deduce fro. the progress of the insect the improbability of conveying the malady by a transport of corn? Is your province troubled at present & in what degree by the Virginia wheatfly? I trust in yr goodness for excusing the freedom of my putting so many questions.
I am very glad to hear you look so much to sheep—200 lambs reared is a good feature—you will find it the most profitable branch of husbandry; I have no doubt but you are very careful what rams you breed by, & that you serve ten ram lambs for one

you intend to keep, in order to have choice—another point is to draw off 20 or 30 of the best ewes you have & put them separate to the best ram in order to breed ram lambs. I wish to heaven our abominable monopolizing laws would allow me to send you some South Down rams, the breed is admirable: as you are not troubled with Wolves you of course fold your sheep.
As mules are an object with you I am glad you have such as promise well; but I have many doubts about them, especially fro. ⟨mutilated⟩ge Spanish asses: In Ireland the experimt was tried very expensively, & mules bred that sold at 40, 50, & 60 Gs. each, but they proved so inferior in hardiness & cheapness of Keeping to the little native mule that every body left them off. Mr Arbuthnot procured 4 fro. Ireland at 40 Gs. each wch were fed and worked as his teams of horses & were all dead in four years! What difference the climate of Virginia may make remains ⟨in⟩ question. Oxen for the labour of a farm have no rivals provided you get them 16 hands high.
It gives me pleasure to find the ploughs answer: I beg you will keep them to the measures I sent; or by their truth of form they go easy, and if they will not go alone for several yards (without holding) they are out of the right lines.
What in the name of wonder can you do with flax? Not make linnen I hope: buy from England, fro. France, fro. Russia any where rather than employ a soul in fabrics while wastes surround you by millions: Every species of manufacture demand hands & capital; when land is plentiful about what should those two requisites out of three be employed? I remain with the greatest Respect Sr Your obliged & Devoted Servt

Arth: Young


Having heard a great character of the Algerine Kale I inclose some seed: It is new in England: Sow in April or Mch & plant in the rain in July. It is for sheep.

